OFFICE     OF THE AITORNEY        GENERAL   OF -
                              AUSTIN




Honorable Earnest Guinn
County Attorney
31 Faso County
El Woo, Texas
Dear Sir:
                               Opinion No: O-3530
                               I;0: R%ere a,defendant Is charged
                                    uith speeding in one pSeainCt
                                    and the ~88% Is idled in another
                                    preoinct may the deSenbant upon
                                       motion have the gaae trleb,ln
                                       the preeinatwhere the ofW~#e
                                       oaaumd upon a motlen:belngduly
                                       SllO6?
          Pour request-foran opinion from this Department
has been reoelved and considered. We quote from your requeat:
                            la ahargsd .wlt.h speeding,
              ?YPbare ,D8fen&aat                        if the
      Offbn86 dccurred ltiFrealnct ;ne, but the oae.0be riled
      in Prealnct 2 may Defenaant~uponmotion have the oaw
      tried in Rreoinot One before the ifurtiae of Preainog me?.
      1n the event the answer to the foregoing queetlon 1s
      "'pes",
       ,~~
             how and when ought the motion to ~bumde?”
            Artlalo 8f3Sot.the Code of Crlmlnal Pro~edWe, 19ES,
provide8   the.ronn of a o~plaint In a juetlae aourt, ae followe:
           Ysuoh complaint,ahallstate:
           I, The name of the aaou6od, If known and, if unknown,
      ehall deearlbe him ae aoourately a8 preotiaable.
           8. The orfenee dth which he 18 ahaX?ged,in plain
      and ~ntelllglblewdrdr.
           8. That the offstie wa8 aOmm%tt6d in the aoULty in
      whiah the uomplalnt le m.sdo.~~.
           4. It muet show, rr0pr thr :dateof the orrenee,,etated
      therein, that the ottenee is not barred by limitation.*
Honorable Bn4st Ouinn, page 2


          fn the aourao 0r our exa@nation, w4 have~~been
unable to find where the Legielaturshas authorized the
transfer of a caee, like the one referred to in your request,
from one juetioe greolnct to another.
          Provision has been made to transfer cases, in many
lnatanoee in both the county ~ourte, county courts at law,
and the d&riot       courts.      We   quote    from 12 Texas Jurisprudence
at page 427:
           "For sxample, prorislon has been made for the
     transfer of caxse8 where           there   are two Criminal District
     Courts or two County Courtp at Law in the same county,
     and for transfers between Distrlot             Courts   in different
     districts. Other statutes prescribe the prooeaurefor
     thb_tranefor of aau8ea between partioular~Crimlna1Dis-,
     trtat Courts and Dlstriat Courtr, Criminal Dirtriat Courts
     and Oouaty Courta, Dletrlot Court0 and Oounty Oourtr,
     County Court8 and County Courte at Law, County Courts at
     Law and County Criminal Courta, and from County Courts to
     Distrlot.Courts.
          w5tlll other etetutes provide for the transfer.of
     oausellto Criminal Dietrlat Courts :fromDlstriot Court.8
     upon the    dlvsetlturs~of        the criminal jurimalotlon of such
     Dietriot Courts, and to Criminal Diatriat.Courts when
     County Courtr have been tlaprlved'orjuriadlotion,or when
     a Criminal Diatriceourt haa be4n dispoaaessedof lte
     arlmlnal jurledlationwhioh hae been vested b a Dfetriat
     Court or a County Court."
         wo do not believe the holding In the aaae of Rx
Parts Von Koennsrite, 105 Tex. Grim. R. 13,5,Z88 8.W. 987,
is authority for the proposition that a defendant may have
his case transferred upon proper motion being filed.
                               ~.
         In 22 Corpw Jurla, 8eousldum, page 24S, the
r0110wlng
        rule ir givan:
          *In.tho abeenoe of an apzlicable etatuto the tranefer
    'bf a oaee from one oourt of aompetant juriedlatlonto another
     having conourrent jurlsdlotlon thereof is nelthor eomp4llable,
     nor allowable, dlrsctly or indlreotly. Wlthln constltutlonal
     limits, however, the legislature of a atnte may provide by
     statute for the transfer of criminal caa688 from one oourt
                                                                    .-   i   s,-:-
                                                             ‘...




Honorable Ernest Gulnn, page 3


    to another, and valid statute8 oxlet in many states
    under whloh oourta are authorized to transiar auoh
    cauma lnetitutedbefore them to other ~ourtet.~
         For all of the rearoas diouassd, we are of the
    opinlon and you are so advised, that your first question
    should be answered In the negative. For that reason it is
    not neoeasary to answer your other question.
                                         Very truiy ymrs



                                    Ey s/ IIaroldMcCracken
                                                  Assistant

    FIRSTASS8TMlT                   AlWl'tOVBD:'
                                             OPINION COMMITTEE
    ATTW    milUWu
                                    By     EWB    chairman